


 

 

 

 

 

 

KRISPY KREME DOUGHNUTS, INC.

2012 STOCK INCENTIVE PLAN

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------




TABLE OF CONTENTS

SECTION PAGE ARTICLE 1. ESTABLISHMENT, PURPOSE, AND DURATION 1      1.1
Establishment of the Plan 1      1.2 Purpose of the Plan 1      1.3 Duration of
the Plan 1   ARTICLE 2. DEFINITIONS 1   ARTICLE 3. ADMINISTRATION 5      3.1 The
Committee 5      3.2 Authority of the Committee 5      3.3 Decisions Binding;
Committee Action; Limitations of Liability 6      3.4 Participants in Foreign
Countries 6      3.5 No Option or SAR Repricing Without Shareholder Approval 6
     3.6 Delegation 6   ARTICLE 4. SHARES SUBJECT TO THE PLAN 6      4.1 Number
of Shares 6      4.2 Other Plan Limits 7      4.3 Nonexclusivity of the Plan 7
     4.4 Adjustments in Authorized Shares 7   ARTICLE 5. ELIGIBILITY AND
PARTICIPATION 8   ARTICLE 6. STOCK OPTIONS 8      6.1 Grant of Options 8     
6.2 Agreement 8      6.3 Option Price 8      6.4 Date of Grant; Duration of
Options 8      6.5 Exercise of Options 9      6.6 Payment 9      6.7
Nontransferability 10      6.8 Shareholder Rights 10      6.9 Post-Termination
Rights; Forfeiture 10      6.10 Notice of Disposition 10   ARTICLE 7. STOCK
APPRECIATION RIGHTS 10      7.1 Grants of SARs 10      7.2 Duration of SARs 10
     7.3 Exercise of SAR 11      7.4 Determination of Payment of Cash and/or
Shares Upon Exercise of SAR 11      7.5 Nontransferability 11      7.6
Shareholder Rights 11      7.7 Post-Termination Rights; Forfeiture 11   ARTICLE
8. RESTRICTED STOCK AWARDS; RESTRICTED STOCK UNITS; STOCK AWARDS 12      8.1
Grants 12      8.2 Restricted Period; Lapse of Restrictions 12      8.3 Rights
of Holder; Limitations Thereon 13      8.4 Delivery of Unrestricted Shares 13
     8.5 Nonassignability 13      8.6 Stock Awards 14


-i-

--------------------------------------------------------------------------------




ARTICLE 9. PERFORMANCE AWARDS       14       9.1       Grants 14 9.2 Earning the
Award; Forfeiture   14   9.3   Payment 14 9.4 Shareholder Rights 14 9.5
Nonassignability 14   ARTICLE 10. PHANTOM STOCK AWARDS 14 10.1 Grants 14 10.2
Earning the Award; Forfeiture 14 10.3 Payment 15 10.4 Shareholder Rights 15 10.5
Nonassignability 15   ARTICLE 11. BENEFICIARY DESIGNATION 15   ARTICLE 12.
DEFERRALS 15   ARTICLE 13. RIGHTS OF PARTICIPANTS 15 13.1 No Right to Employment
or Service 15 13.2 Participation 15   ARTICLE 14. CHANGE IN CONTROL 16 14.1
Definition 16 14.2 Effect of Change in Control 16   ARTICLE 15. AMENDMENT,
MODIFICATION AND TERMINATION 17 15.1 Plan Amendment, Modification and
Termination 17 15.2 Award Amendment, Modification and Termination 17 15.3
Amendments to Comply with Applicable Law, Etc. 17   ARTICLE 16. WITHHOLDING 17
16.1 Tax Withholding 17 16.2 Share Withholding 17   ARTICLE 17. INDEMNIFICATION
17   ARTICLE 18. ADDITIONAL PROVISIONS 18 18.1 Gender and Number 18 18.2
Severability 18 18.3 Compliance with Applicable Law 18 18.4 Section 16
Compliance 18 18.5 Governing Law 18 18.6 Code Section 409A 18 18.7 Shareholder
Approval 19 18.8 Compliance With Code Section 162(m) 19 18.9 Unfunded Plan; No
Effect on Other Plans 19 18.10 Rules of Construction 20 18.11 Successors and
Assigns 20 18.12 Right of Offset 20 18.13 Fractional Shares 20 18.14
Uncertificated Shares 20 18.15 Income and Other Taxes 20 18.16 Compliance with
Recoupment, Ownership and Other Policies 20 18.17 Dividends and Dividend
Equivalents 20


-ii-

--------------------------------------------------------------------------------




KRISPY KREME DOUGHNUTS, INC.

2012 STOCK INCENTIVE PLAN

ARTICLE 1. ESTABLISHMENT, PURPOSE, AND DURATION

          1.1 Establishment of the Plan. Krispy Kreme Doughnuts, Inc., a North
Carolina corporation (hereinafter referred to as the “Company”), hereby
establishes a stock incentive plan known as the “Krispy Kreme Doughnuts, Inc.
2012 Stock Incentive Plan” (the “Plan”), as set forth in this document. The Plan
permits the grant of Incentive Stock Options, Nonqualified Stock Options,
Restricted Stock Awards, Restricted Stock Units, Stock Awards, Stock
Appreciation Rights, Performance Unit Awards, Performance Share Awards and
Phantom Stock Awards. The Plan shall become effective on June 12, 2012 (the
“Effective Date”), and shall remain in effect as provided in Section 1.3.

          1.2 Purpose of the Plan. The purposes of the Plan are to promote
greater stock ownership and equity-based interests in the Company by selected
Employees, Directors and Consultants who perform services for the Company or its
Parent, Subsidiaries or other Affiliates (the “Participants”); to more closely
link the personal interests of Participants to those of the Company’s
shareholders; and to provide flexibility to the Company in its ability to
motivate, attract and retain the services of Participants upon whose judgment,
interest and special effort the successful conduct of its operation largely
depends.

          1.3 Duration of the Plan. The Plan shall commence on the Effective
Date, and shall remain in effect, subject to the right of the Board of Directors
to amend or terminate the Plan at any time pursuant to Article 15, until the day
prior to the tenth (10th) anniversary of the Effective Date.

ARTICLE 2. DEFINITIONS

     In addition to other terms defined herein or in an Agreement, whenever used
in the Plan or an Agreement, the following terms shall have the meanings set
forth below unless the Committee determines otherwise:

      (a)       “Agreement” means an award agreement entered into by each
Participant and the Company, setting forth the terms and provisions applicable
to Awards granted to Participants under this Plan. An Agreement may also state
such other terms, conditions and restrictions, including but not limited to
terms, conditions and restrictions applicable to Shares or any other benefit
underlying an Award, as may be established by the Committee.   (b) “Affiliate”
means any Parent or Subsidiary of the Company, and also includes any other
business entity which is controlled by, under common control with or controls
the Company; provided, however, that the term “Affiliate” shall be construed in
a manner in accordance with the registration provisions of applicable federal
securities laws if and to the extent required.   (c) “Applicable Law” means any
applicable laws, rules or regulations (or similar guidance), including but not
limited to the Securities Act, the Exchange Act, the Code and the listing or
other rules of any applicable stock exchange.   (d) “Award” means, individually
or collectively, a grant under this Plan of Incentive Stock Options,
Nonqualified Stock Options, Restricted Stock Awards, Restricted Stock Units,
Stock Awards, Performance Unit Awards, Performance Share Awards, Stock
Appreciation Rights and Phantom Stock Awards.   (e) “Beneficial Owner” or
“Beneficial Ownership” shall have the meaning ascribed to such term in Rule
13d-3 of the General Rules and Regulations under the Exchange Act.   (f) “Board”
or “Board of Directors” means the Board of Directors of the Company.   (g)
“Cause” means, unless the Committee determines otherwise, (i) with respect to
the Company or any Affiliate which employs the Participant or for which the
Participant primarily performs services, the commission by the Participant of an
act of fraud, embezzlement, theft or proven dishonesty, or any

1

--------------------------------------------------------------------------------




            other illegal act or practice (whether or not resulting in criminal
prosecution or conviction), or any act or practice which the Committee shall, in
good faith, deem to have resulted in the Participant’s becoming unbondable under
the Company’s or the Affiliate’s fidelity bond; (ii) the willful engaging by the
Participant in misconduct which is deemed by the Committee, in good faith, to be
materially injurious to the Company or any Affiliate, monetarily or otherwise;
or (iii) the willful and continued failure or habitual neglect by the
Participant to perform his duties with the Company or the Affiliate
substantially in accordance with the operating and personnel policies and
procedures of the Company or the Affiliate generally applicable to their
employees. Notwithstanding the foregoing, if the Participant has entered into an
employment, consulting or other similar agreement that is binding as of a
Participant’s Termination Date, and if such employment or other agreement
defines “Cause,” then, unless the Committee determines otherwise, the definition
of “Cause” in such agreement shall apply to the Participant in this Plan.
“Cause” shall be determined by the Committee. Without in any way limiting the
effect of the foregoing, for purposes of the Plan and an Award, a Participant’s
employment or service shall be deemed to have terminated for Cause if, after the
Participant’s employment or service has terminated, facts and circumstances are
discovered that would have justified, in the opinion of the Committee, a
termination for Cause.   (h) “Code” means the Internal Revenue Code of 1986, as
amended from time to time, or any successor act thereto. Any reference herein to
a specific Code Section shall be deemed to include all related regulations or
other guidance with respect to such Code section.   (i) “Committee” means (i)
the Board committee appointed by the Board to administer the Plan, as specified
in Article 3; or (ii) in the absence of such appointment, or in the event the
Board reserves authority to administer the Plan in whole or in part, the Board
itself.   (j) “Common Stock” means the common stock of the Company, no par value
per share, or any successor securities thereto.   (k) “Company” means Krispy
Kreme Doughnuts, Inc., a North Carolina corporation, or any successor thereto as
provided in Section 18.11.   (l) “Consultant” means an independent contractor,
consultant or advisor providing services (other than capital-raising services)
to the Company or an Affiliate.   (m) “Corresponding SAR” means an SAR that is
granted in relation to a particular Option and that can be exercised only upon
the surrender to the Company, unexercised, of that portion of the Option to
which the SAR relates.   (n) “Covered Employee” means a Participant who would be
considered a “covered employee” as defined in the regulations promulgated under
Code Section 162(m) or any successor statute.   (o) “Director” means any
individual who is a member of the Board of Directors of the Company or the board
of directors of an Affiliate.   (p) “Disability” means, unless the Committee
determines otherwise (taking into account any Code Section 409A considerations),
a condition where the Participant either (i) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months; or (ii) is, by reason
of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, receiving income replacement benefits for a period
of not less than three (3) months under an accident and health plan covering
employees of the Company. Notwithstanding the foregoing, if the Participant has
entered into an employment, consulting or other agreement that is binding as of
a Participant’s Termination Date, and if such employment or other agreement
defines “Disability,” then, unless the Committee determines otherwise, the
definition of “Disability” in such agreement shall apply to the Participant in
this Plan.

2

--------------------------------------------------------------------------------




      (q)        “Effective Date” shall have the meaning ascribed to such term
in Section 1.1.   (r) “Employee” means any employee of the Company or any
Parent, Subsidiary or other Affiliate (including entities which become
Affiliates after the Effective Date); provided, however, that, with respect to
Incentive Stock Options, “Employee” means any person who is considered an
employee of the Company or any Parent or Subsidiary for purposes of Treas. Reg.
Section 1.421-1(h) (or any successor provision related thereto). Directors who
are not otherwise employed by the Company or an Affiliate are not considered
Employees under this Plan.   (s)

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, or any successor act thereto.

   

      (t)       “Fair Market Value” shall, unless the Committee determines
otherwise, be determined as follows:   (i)       If, on the relevant date, the
Shares are traded on a national or regional securities exchange and closing sale
prices for the Shares are customarily quoted, on the basis of the closing sale
price on the principal securities exchange on which the Shares may then be
traded or, if there is no such sale on the relevant date, then on the last
previous day on which a sale was reported; and   (ii) If, on the relevant date,
the Shares are not listed on any securities exchange, but nevertheless are
regularly quoted on an automated quotation system (including the OTC Bulletin
Board) or by a recognized securities dealer, the closing sales price for such
stock on such system or by such securities dealer on the relevant date, but if
selling prices are not reported, the mean between the high bid and low asked
prices for the Shares on the relevant date (or, if no such prices were reported
on that date, on the last date such prices were reported), as reported in The
Wall Street Journal or such other source as the Committee deems reliable; and  
(iii) If, on the relevant date, the Shares are not publicly traded as described
in (i) or (ii), on the basis of the good faith determination of the Committee.  
(iv) Notwithstanding the foregoing, (A) with respect to the grant of Incentive
Stock Options, the Fair Market Value shall be determined by the Committee in
accordance with the applicable provisions of Section 20.2031-2 of the Federal
Estate Tax Regulations, or in any other manner consistent with the Code Section
422; and (B) Fair Market Value shall be determined in accordance with Code
Section 409A if and to the extent required.   (u) “Good Reason” shall, unless
the Committee determines otherwise, have the meaning given such term in an
Agreement, if and to the extent applicable.   (v) “Incentive Stock Option” or
“ISO” means an option to purchase Shares granted under Article 6 which is
designated as an Incentive Stock Option and is intended to meet the requirements
of Code Section 422.   (w) “Initial Value” means, with respect to a
Corresponding SAR, the Option Price per share of the related Option, and with
respect to an SAR granted independently of an Option, a price that is no less
than the Fair Market Value of one Share on the date of grant.   (x) “Insider”
shall mean an Employee who is, on the relevant date, an officer or a director of
the Company as determined under Section 16 of the Exchange Act.   (y)
“Nonqualified Stock Option” or “NQSO” means an option to purchase Shares granted
under Article 6, and which is not intended or otherwise fails to meet the
requirements of Code Section 422.   (z) “Option” means an Incentive Stock Option
or a Nonqualified Stock Option.   (aa) “Option Price” means the price at which a
Share may be purchased by a Participant pursuant to an Option, as determined by
the Committee.   (bb) “Parent” means a “parent corporation,” whether now or
hereafter existing, as defined in Code Section 424(e).

3

--------------------------------------------------------------------------------




(cc) “Participant” means an Employee, Director or Consultant who performs
services for the Company or a Parent, Subsidiary or other Affiliate and who has
been selected to participate in the Plan.   (dd) “Performance Award” means a
Performance Unit Award or a Performance Share Award as described in Article 9.  
      (ee)       “Performance Share Award” means a Performance Award, which, in
accordance with the terms of Article 9 and the other provisions of the Plan and
subject to an Agreement, may entitle the Participant, or his estate or
beneficiary in the event of the Participant’s death, upon attainment of
specified performance or other objectives, to receive cash, Shares or a
combination thereof and which has a value on the grant date determined by
reference to the Common Stock.   (ff) “Performance Unit Award” means a
Performance Award, which, in accordance with the terms of Article 9 and the
other provisions of the Plan and subject to an Agreement, may entitle the
Participant, or his estate or beneficiary in the event of the Participant’s
death, upon attainment of specified performance or other objectives, to receive
cash, Shares or a combination thereof and which has an initial value determined
in a dollar amount established by the Committee.   (gg) “Person” shall have the
meaning ascribed to such term in Section 3(a)(9) of the Exchange Act and used in
Sections 13(d) and 14(d) thereof, including a “group” as defined in Section
13(d) thereof.   (hh) “Phantom Stock Award” means an Award granted under Article
10, entitling a Participant to a payment in cash, Shares or a combination of
cash and Shares (as determined by the Committee), following the completion of
the applicable vesting period and compliance with the terms of the Plan and
other terms and conditions established by the Committee. The unit value of a
Phantom Stock Award shall be based on the Fair Market Value of a Share.   (ii)
“Plan” means this Krispy Kreme Doughnuts, Inc. 2012 Stock Incentive Plan,
including any amendments or restatements thereto.   (jj) “Prior Plan” means the
Company’s 2000 Stock Incentive Plan and 1998 Stock Option Plan, in each case as
such plan may be amended.   (kk) “Restricted Stock Award” or “RSA” means an
Award of Restricted Stock granted in accordance with the terms of Article 8 and
the other provisions of the Plan, which Shares of Restricted Stock are
nontransferable and subject to a substantial risk of forfeiture.   (ll)
“Restricted Stock” means the Shares subject to a Restricted Stock Award. Shares
shall cease to be Restricted Stock when, in accordance with the terms hereof and
the applicable Agreement, they become transferable and free of substantial risk
of forfeiture.   (mm) “Restricted Stock Unit” or “RSU” means an Award granted to
a Participant pursuant to Article 8 which is settled, if at all, (i) by the
delivery of one Share for each Restricted Stock Unit, (ii) in cash in an amount
equal to the Fair Market Value of one Share for each Restricted Stock Unit, or
(iii) in a combination of cash and Shares equal to the Fair Market Value of one
Share for each Restricted Stock Unit, as determined by the Committee. A
Restricted Stock Unit represents the promise of the Company to deliver Shares,
cash or a combination thereof, as applicable, at the end of the applicable
Restricted Period if and only to the extent the Award vests and ceases to be
subject to forfeiture, subject to compliance with the terms of the Plan and
Agreement and any other terms and conditions established by the Committee.  
(nn) “Retirement” means, unless the Committee determines otherwise, retiring
from employment with the Company or any Affiliate at any time on or after the
date when the Participant’s age plus years of service equals or exceeds sixty
five (65). Notwithstanding the foregoing, if the Participant has entered into an
employment, consulting or other agreement that is binding as of a Participant’s
Termination Date, and if such employment or other agreement defines
“Retirement,” then, unless the Committee determines otherwise, the definition of
“Retirement” in such agreement shall apply to the Participant.

4

--------------------------------------------------------------------------------




      (oo)       “SAR” means a stock appreciation right that entitles the holder
to receive, with respect to each Share encompassed by the exercise of such SAR,
the amount determined by the Committee and specified in an Agreement. In the
absence of such specification, the holder shall be entitled to receive in cash,
Shares or a combination thereof, with respect to each Share encompassed by the
exercise of such SAR, the excess of the Fair Market Value on the date of
exercise over the Initial Value. References to “SARs” include both Corresponding
SARs and SARs granted independently of Options, unless the context requires
otherwise.   (pp) “Securities Act” means the Securities Act of 1933, as amended
from time to time, or any successor act thereto.   (qq) “Shares” means the
shares of Common Stock of the Company (including any new, additional or
different stock or securities resulting from the changes described in Section
4.4).   (rr) “Stock Award” means a grant of Shares under Article 8 that is not
generally subject to restrictions and pursuant to which a certificate for the
Shares is transferred to the Participant.   (ss) “Subsidiary” means (i) in the
case of an ISO, any company during any period in which it is a “subsidiary
corporation” (as that term is defined in Code Section 424(f)), and (ii) in the
case of all other Awards, in addition to a “subsidiary corporation” as defined
above, a partnership, limited liability company, joint venture or other entity
in which the Company controls fifty percent (50%) or more of the voting power or
equity interests.   (tt) “Termination Date” means the date of termination of a
Participant’s employment or service for any reason, as determined by the
Committee.

ARTICLE 3. ADMINISTRATION

          3.1 The Committee. The Plan shall be administered by the Compensation
Committee of the Board (or a subcommittee thereof), or by any other Board
committee or subcommittee appointed by the Board that is granted authority to
administer the Plan. The members of the Committee shall be appointed from time
to time by, and shall serve at the discretion of, the Board of Directors. To the
extent required under Rule 16b-3 adopted under the Exchange Act, the Committee
shall be comprised solely of two or more “non-employee directors,” as such term
is defined in Rule 16b-3, or as may otherwise be permitted under Rule 16b-3. To
the extent required by Code Section 162(m), the Plan shall be administered by a
committee comprised of two or more “outside directors” (as such term is defined
in Code Section 162(m)) or as may otherwise be permitted under Code Section
162(m). In addition, Committee members shall qualify as “independent directors”
under applicable stock exchange rules if and to the extent required. In the
absence of any such appointment of authority by the Board to the Committee, or
in the event that the Board determines to administer the Plan in whole or in
part, the Plan shall be administered by the Board. References to the “Committee”
shall refer to the Committee and, if and as applicable, the Board.

          3.2 Authority of the Committee. Subject to the provisions of the Plan,
the Committee shall have full power to select the Participants who shall
participate in the Plan (who may change from time to time); determine the sizes
and types of Awards; determine the terms and conditions of Awards in a manner
consistent with the Plan (including but not limited to conditions regarding the
vesting, exercisability and earning of Awards, restrictions on transferability
and the duration of the Awards); approve the forms of Agreements or other
instruments related to Awards; construe and interpret the Plan and any Agreement
or instrument entered into under the Plan; establish, amend or waive rules and
regulations for the Plan’s administration; and (subject to the provisions of
Article 15) amend the terms and conditions of any outstanding Award to the
extent such terms and conditions are within the discretion of the Committee as
provided in the Plan, including accelerating the vesting, earning or
exercisability of Awards, extending the period during which Options or SARs may
be exercised (subject to any Code Section 409A considerations) and establishing
different terms and conditions relating to the effect of the termination of
employment or other services to the Company. The Committee may determine that a
Participant’s rights, payments and/or benefits with respect to an Award
(including but not limited to any Shares issued or issuable and/or cash paid or
payable with respect to an Award) shall be subject to reduction, cancellation,
forfeiture or recoupment upon the occurrence of certain specified events, in
addition to any otherwise applicable vesting or performance conditions of

5

--------------------------------------------------------------------------------




an Award. Such events may include, but shall not be limited to, termination of
employment for Cause, violation of policies of the Company or an Affiliate,
breach of non-solicitation, noncompetition, confidentiality or other restrictive
covenants that may apply to the Participant, other conduct by the Participant
that is determined by the Committee to be detrimental to the business or
reputation of the Company or any Affiliate, and/or other circumstances where
such reduction, cancellation, forfeiture or recoupment is required by Applicable
Law. The Committee shall also have authority to make all other determinations
which may be necessary or advisable in the Committee’s opinion for the
administration of the Plan. All expenses of administering this Plan shall be
borne by the Company.

          3.3 Decisions Binding; Committee Action; Limitations of Liability. All
determinations and decisions made by the Committee pursuant to the provisions of
the Plan and all related orders and resolutions of the Board shall be final,
conclusive and binding on all Persons, including the Company, the shareholders,
Participants and their estates and beneficiaries. In addition to action by
meeting in accordance with Applicable Law, any action of the Committee with
respect to the Plan may be taken by a written instrument signed by all of the
members of the Board or Committee, as appropriate, and any such action so taken
by written consent shall be as fully effective as if it had been taken by a
majority of the members at a meeting duly held and called. No member of the
Board or Committee, as applicable, shall be liable while acting as Plan
administrator for any action or determination made in good faith with respect to
the Plan, an Award or an Agreement.

          3.4 Participants in Foreign Countries. The Committee shall have the
authority to adopt such modifications, procedures, appendices and subplans as
may be necessary or desirable to comply with provisions of the laws of foreign
countries in which the Company or any Affiliate may operate to assure the
viability of the benefits from Awards granted to Participants employed or
providing services in such countries and to meet the objectives of the Plan.

          3.5 No Option or SAR Repricing Without Shareholder Approval. Except as
provided in Section 4.4 hereof relating to certain antidilution adjustments,
unless the approval of shareholders of the Company is obtained, (i) Options and
SARs issued under the Plan shall not be amended to lower their exercise price,
(ii) Options and SARs issued under the Plan shall not be exchanged for cash, for
other Options or SARs with lower exercise prices, or for other equity awards at
a time when the original Option or SAR has an Option Price or Initial Value, as
the case may be, above the Fair Market Value per Share, and (iii) no other
action shall be taken with respect to Options or SARs that would be treated as a
repricing under the rules of the principal securities exchange on which the
Shares are listed.

          3.6 Delegation. Notwithstanding the other provisions of Article 3, the
Committee may delegate to one or more officers of the Company the authority to
grant Awards to eligible Participants, and to make any or all of the
determinations reserved for the Committee in the Plan and summarized in Section
3.2 with respect to such Awards (subject to any restrictions imposed by
Applicable Law and such terms and conditions as may be established by the
Committee); provided, however, that, to the extent required by Section 16 of the
Exchange Act or Code Section 162(m), the Participant, at the time of said grant
or other determination, (i) is not deemed to be an officer or director of the
Company within the meaning of Section 16 of the Exchange Act; and (ii) is not
deemed to be a Covered Employee as defined under Code Section 162(m). To the
extent that the Committee has delegated authority to grant Awards pursuant to
this Section 3.6 to one or more officers of the Company, references to the
“Committee” shall include references to such officer or officers, subject,
however, to the requirements of the Plan, Rule 16b-3, Code Section 162(m) and
other Applicable Law.

ARTICLE 4. SHARES SUBJECT TO THE PLAN

          4.1 Number of Shares.

      (a)       Maximum Number of Shares. Subject to adjustments under Section
4.1(e) and Section 4.4 below, the maximum number of Shares that are available
for Awards to Participants and their beneficiaries under the Plan shall be equal
to 3,550,000, less one (1) Share for every one (1) Share that was subject to an
option or stock appreciation right granted after January 29, 2012 under a Prior
Plan and one and thirty three-hundredths (1.33) Shares for every one (1) Share
that was subject to an award other than an option or stock appreciation right
granted after January 29, 2012 under a Prior Plan.

6

--------------------------------------------------------------------------------




      (b)       Share Counting Rules. Any Shares that are subject to Options or
SARs shall be counted against this limit as one (1) Share for every one (1)
Share granted, and any Shares that are subject to Awards other than Options or
SARs shall be counted against this limit as one and thirty three-hundredths
(1.33) Shares for every one (1) Share granted. If (i) any Shares subject to an
Award are forfeited, an Award expires or an Award is settled for cash (in whole
or in part), or (ii) after January 29, 2012 any Shares subject to an award under
a Prior Plan are forfeited, or an award under a Prior Plan expires or is settled
for cash (in whole or in part), then in each such case the Shares subject to
such Award or award under a Prior Plan shall, to the extent of such forfeiture,
expiration or cash settlement, again be available for Awards under the Plan, in
accordance with Section 4.1(e) below. In the event that withholding tax
liabilities arising from an Award other than an Option or SAR or after January
29, 2012 an award other than an option or stock appreciation right under a Prior
Plan are satisfied by the tendering of Shares (either actually or by
attestation) or by the withholding of Shares by the Company, then the Shares so
tendered or withheld shall again be available for Awards in accordance with
Section 4.1(e) below.   (c) Awards in Connection with Certain Corporate
Transactions. Shares subject to an Award made through the settlement, assumption
or substitution of outstanding awards granted by another entity or obligations
to grant future awards as a condition of or in connection with a merger,
acquisition or similar transaction involving the Company shall not reduce the
maximum number of Shares available for Awards under the Plan; and available
shares under a shareholder approved plan of an acquired company (as
appropriately adjusted to reflect the transaction) may be used for Awards under
the Plan (subject to applicable stock exchange listing requirements) and will
not reduce the maximum number of Shares available for Awards under the Plan.  
(d) No Add-Backs. Notwithstanding anything to the contrary contained herein, the
following Shares shall not be added to the maximum number of Shares that are
available for Awards under paragraph (a) of this Section: (i) Shares tendered by
the Participant or withheld by the Company in payment of the purchase price of
an Option or after January 29, 2012 an option granted under a Prior Plan, (ii)
Shares tendered by the Participant or withheld by the Company to satisfy any tax
withholding obligation with respect to Options or SARs or after January 29, 2012
options or stock appreciation rights under a Prior Plan, (iii) Shares subject to
an SAR or after January 29, 2012 a stock appreciation right under a Prior Plan
that are not issued in connection with its stock settlement on exercise thereof,
and (iv) Shares reacquired by the Company on the open market or otherwise using
cash proceeds from the exercise of Options or after January 29, 2012 options
under a Prior Plan.   (e) Add-Back Multiples. Any Shares that again become
available pursuant to this Section 4.1 shall be added back as (i) one (1) Share
for every one (1) Share subject to Options or SARs or options or stock
appreciation rights under a Prior Plan, and (ii) as one and thirty
three-hundredths (1.33) Shares for every one (1) Share subject to Awards other
than Options or SARs or awards other than options or stock appreciation rights
under a Prior Plan.

          4.2 Other Plan Limits. Subject to adjustment under Section 4.4, the
maximum number of Shares that may be issued in connection with ISOs shall be
3,550,000.

          4.3 Nonexclusivity of the Plan. This Plan shall not be construed as
creating any limitation on the power of the Board to adopt such other incentive
arrangements as it may deem desirable, including, without limitation, the
granting of options and other awards otherwise than under the Plan, and such
arrangements may be either applicable generally or only in specific cases.

          4.4 Adjustments in Authorized Shares. In the event of (i) any change
in corporate capitalization, such as a stock split, reverse stock split or stock
dividend; (ii) any corporate transaction to which Code Section 424(a) applies;
or (iii) such other event which in the judgment of the Committee necessitates an
adjustment, such adjustment shall be made in the maximum number and kind of
Shares which may be delivered under the Plan as set forth in Section 4.1 above,
and in the number and kind of and/or price of Shares subject to outstanding
Awards granted under the Plan or Prior Plan, to prevent dilution or enlargement
of rights; provided, however, that (unless the Committee determines otherwise)
the number of Shares subject to any Award shall always be a whole number and the
Committee shall make

7

--------------------------------------------------------------------------------




such adjustments as are necessary to ensure Awards of whole Shares. Except as
expressly provided herein, the issuance by the Company of Shares of stock of any
class, or securities convertible into shares of stock of any class, shall not
affect, and no adjustment by reason thereof shall be made with respect to, the
number or price of Shares subject to an outstanding Award. Nothing in the Plan,
an Award or an Agreement shall limit the ability of the Company to issue
additional securities (including but not limited to the issuance of other
options or other derivative securities, warrants, additional shares or classes
of Common Stock, preferred stock and/or other convertible securities).

ARTICLE 5. ELIGIBILITY AND PARTICIPATION

     Any Director, Employee or Consultant of the Company or a Parent, Subsidiary
or other Affiliate of the Company shall be eligible to receive an Award under
the Plan if selected to participate by the Committee. In determining the
individuals to whom such an Award shall be granted and the number of Shares, if
any, which may be granted pursuant to that Award, the Committee shall take into
account the duties of the respective individual, his or her present and
potential contributions to the success of the Company or a Parent, Subsidiary or
other Affiliate of the Company, and such other factors as the Committee shall
deem relevant in connection with accomplishing the purpose of the Plan.

ARTICLE 6. STOCK OPTIONS

          6.1 Grant of Options. Subject to the terms and provisions of the Plan,
Options may be granted to Participants at any time and from time to time as
shall be determined by the Committee; provided, however, that ISOs may only be
granted to Employees of the Company or a Parent or Subsidiary. Subject to Plan
terms, the Committee shall have sole discretion to determine the number of
Shares subject to Options granted to each Participant. An Option may be granted
with or without a Corresponding SAR. No Participant may be granted ISOs (under
the Plan and all other incentive stock option plans of the Company and any
Parent or Subsidiary) which are first exercisable in any calendar year for
Common Stock having an aggregate Fair Market Value (determined as of the date an
Option is granted) that exceeds One Hundred Thousand Dollars ($100,000). The
preceding annual limit shall not apply to NQSOs. The Committee may grant a
Participant ISOs, NQSOs or a combination thereof, and may vary such Awards among
Participants. Subject to adjustments under the principles set forth in Section
4.4 above, the maximum number of Shares subject to Options which can be granted
under the Plan during any calendar year to any individual is 1,000,000 Shares.

          6.2 Agreement. Each Option grant shall be evidenced by an Agreement
that shall specify the Option Price, the duration of the Option, the number of
Shares to which the Option pertains and such other provisions as the Committee
shall determine. The Agreement shall further specify whether the Option is
intended to be an ISO or an NQSO. Any portion of an Option that is not
designated as an ISO or otherwise fails or is not qualified as an ISO (even if
designated as an ISO) shall be a NQSO. If the Option is granted in connection
with a Corresponding SAR, the Agreement shall also specify the terms that apply
to the exercise of the Option and Corresponding SAR. The Committee may provide
in the Agreement for transfer restrictions, repurchase rights, vesting
requirements and other limitations on the Option or the Shares to be issued
pursuant to the exercise of an Option.

          6.3 Option Price. The Option Price shall not be less than one hundred
percent (100%) of the Fair Market Value of a Share on the date the Option is
granted. In no event, however, shall any Participant who owns (within the
meaning of Code Section 424(d)) stock of the Company possessing more than ten
percent (10%) of the total combined voting power of all classes of stock of the
Company be eligible to receive an ISO at an Option Price less than one hundred
ten percent (110%) of the Fair Market Value of a Share on the date the ISO is
granted. The Committee is authorized to issue Options, whether ISOs or NQSOs, at
an Option Price in excess of the Fair Market Value on the date the Option is
granted (a so-called “Premium Price” Option) to encourage superior performance.
Further, notwithstanding the foregoing, the Committee may in its discretion
authorize the grant of substitute or assumed options of an acquired entity with
an Option Price not equal to 100% of the Fair Market Value of the stock on the
date of grant, if the terms of such substitution or assumption otherwise comply,
to the extent deemed applicable, with Code Section 409A and/or Code Section
424(a).

          6.4 Date of Grant; Duration of Options. An Option shall be considered
to be granted on the date that the Committee acts to grant the Option, or on
such other date as may be established by the Committee in accordance with
Applicable Law. Each Option shall expire at such time as the Committee shall
determine at the time of grant; provided, however, that no Option shall be
exercisable later than the tenth (10th) anniversary date of its

8

--------------------------------------------------------------------------------




grant; and, provided further, however, that (i) any ISO granted to any
Participant who at such time owns (within the meaning of Code Section 424(d))
stock of the Company possessing more than ten percent (10%) of the total
combined voting power of all classes of stock of the Company shall not be
exercisable later than the fifth (5th) anniversary date of its grant, and (ii)
the term of a NQSO shall, unless the Committee determines otherwise,
automatically be extended if exercise at the end of the original term would
violate Applicable Law, but such extension may not exceed thirty (30) days from
the expiration of the period during which exercise is prohibited, and any such
extension must be in accordance with Reg. Section 1.409A-1(b)(5)(v)(C)(1).

          6.5 Exercise of Options.

       (a)        General. Options granted under the Plan shall be vested and
exercisable at such times and subject to such restrictions and conditions as the
Committee shall in each instance approve, including conditions related to the
employment of or provision of services by the Participant with the Company or
any Parent, Subsidiary or other Affiliate, which need not be the same for each
grant or for each Participant. Each Option shall be exercisable for such number
of Shares and at such time or times, including periodic installments, as may be
determined by the Committee, subject to the provisions of Section 6.5(b) herein.
Except as otherwise provided in an Agreement or Article 14, the right to
purchase Shares that are exercisable in periodic installments shall be
cumulative so that when the right to purchase any Shares has accrued, such
Shares or any part thereof may be purchased at any time thereafter until the
expiration or termination of the Option. The exercise or partial exercise of
either an Option or its Corresponding SAR shall result in the termination of the
other to the extent of the number of Shares with respect to which the Option or
Corresponding SAR is exercised.   (b) Vesting Restrictions. Notwithstanding the
provisions of Section 6.5(a), Options granted to an Employee under the Plan
shall be subject to a minimum vesting period of three years (which may include
installment vesting within such three-year period) or one year if the vesting is
based on performance criteria other than continued service; provided, however,
that (i) the Committee may provide for acceleration of vesting of all or a
portion of an Option in the event of a Participant’s death, Disability or
Retirement, or upon the occurrence of a Change in Control of the Company; (ii)
the Committee may provide for the grant of an Option without a minimum vesting
period or may accelerate the vesting of all or a portion of an Option for any
reason, but only with respect to Awards for no more than an aggregate of ten
percent (10%) of the total number of Shares authorized for issuance under the
Plan pursuant to Section 4.1 herein (and including in the calculation of whether
such ten percent (10%) threshold has been met any Awards granted to Employees
without minimum vesting periods pursuant to subpart (iii) of Section 7.3(b) or
subpart (iii) of Section 8.2(b) herein), upon such terms and conditions as the
Committee shall determine; and (iii) the Committee also may provide for the
grant of Options that have different vesting terms in the case of Options that
are substituted for other equity awards in connection with mergers,
consolidations or other similar transactions, Options that are granted as an
inducement to be employed by the Company or an Affiliate or to replace forfeited
awards from a former employer, or Options that are granted in exchange for
foregone cash compensation.

          6.6 Payment. Options shall be exercised by the delivery of a written
notice of exercise to the Company, setting forth the number of Shares with
respect to which the Option is to be exercised, accompanied by full payment for
the Shares. The Option Price upon exercise of any Option shall be payable to the
Company in full, either: (a) in cash, (b) in cash equivalent approved by the
Committee, (c) if approved by the Committee, by tendering previously acquired
Shares (or delivering a certification of ownership of such Shares) having an
aggregate Fair Market Value at the time of exercise equal to the Option Price or
portion thereof, (d) if approved by the Committee, by withholding Shares subject
to the Option having an aggregate Fair Market Value at the time of exercise
equal to the Option Price or portion thereof, or (e) if approved by the
Committee, by a combination of (a), (b), (c) and (d). The Committee also may
allow cashless exercises as permitted under Federal Reserve Board’s Regulation
T, subject to applicable securities law restrictions, or by any other means
which the Committee determines to be consistent with the Plan’s purpose and
Applicable Law. The Committee may establish terms and conditions applicable to
any such payment methods. As soon as practicable after receipt of a written
notification of exercise and full payment, the

9

--------------------------------------------------------------------------------




Company shall deliver to the Participant, in the Participant’s name, share
certificates in an appropriate amount based upon the number of Shares purchased
under the Option(s), and may place appropriate legends on the certificates
representing such Shares.

          6.7 Nontransferability. Incentive Options shall not be transferable
(including by sale, assignment, pledge or hypothecation) other than by will or
the laws of intestate succession or, in the Committee’s discretion, as may
otherwise be permitted in accordance with Treas. Reg. Section 1.421-1(b)(2) or
Treas. Reg. Section 1.421-2(c) or any successor provisions thereto. Nonqualified
Options shall not be transferable (including by sale, assignment, pledge, or
hypothecation) other than by will or the laws of intestate succession, except
for transfers without consideration if and to the extent permitted by the
Committee in a manner consistent with the registration provisions of the
Securities Act. Except as may be permitted by the preceding sentences, an Option
shall be exercisable during the Participant’s lifetime only by him or by his
guardian or legal representative. The designation of a beneficiary in accordance
with the Plan does not constitute a transfer.

          6.8 Shareholder Rights. No Participant shall have any rights as a
shareholder with respect to Shares subject to his Option until the issuance of
such Shares to the Participant pursuant to the exercise of such Option.

          6.9 Post-Termination Rights; Forfeiture. The Committee shall determine
the extent, if any, to which a Participant may have the right to exercise an
Option following termination of the Participant’s employment or service with the
Company or an Affiliate or whether such Option shall be forfeited or terminated
in whole or in part upon such event. Such rights, if any, shall be subject to
the sole discretion of the Committee, shall be stated in the individual
Agreement, need not be uniform among all Options issued pursuant to the Plan,
and may reflect distinctions based on the reasons for termination of employment
or service or for other reasons.

          6.10 Notice of Disposition. If Shares acquired upon exercise of an
Incentive Stock Option are disposed of within two years following the date of
grant or one year following the transfer of such Shares to a Participant upon
exercise, the Participant shall, promptly following such disposition, notify the
Company in writing of the date and terms of such disposition and provide such
other information regarding the disposition as the Committee may reasonably
require.

ARTICLE 7. STOCK APPRECIATION RIGHTS

          7.1 Grants of SARs. The Committee shall designate Participants to whom
SARs are granted, and will specify the number of Shares subject to each grant.
An SAR may be granted with or without a related Option. SARs granted under this
Plan shall be subject to an Agreement in accordance with the terms of this Plan.
The Initial Price of an SAR shall not be less than one hundred percent (100%) of
the Fair Market Value of a Share on the date of grant. Notwithstanding the
foregoing, the Committee may in its discretion authorize the grant of substitute
or assumed SARs of an acquired entity with an Initial Price per share not equal
to at least 100% of the Fair Market Value of the stock on the date of grant, if
the terms of such substitution or assumption otherwise comply, to the extent
deemed applicable, with Code Section 409A and/or Code Section 424(a). A payment
to the Participant upon the exercise of an SAR may not be more than the
difference between the Fair Market Value of the Shares with respect to the SAR
on the date of exercise and the Fair Market Value of the Shares with respect to
the SAR on the date of grant of the SAR. Subject to adjustments under the
principles set forth in Section 4.4, above, the maximum number of Shares subject
to SARs which can be granted under the Plan during any calendar year to any
individual is 1,000,000 Shares (or, with respect to SARs settled in cash, the
Fair Market Value thereof determined at the time of grant of the SAR).

          7.2 Duration of SARs. The duration of an SAR shall be set forth in the
Agreement as determined by the Committee; provided, however, that no SAR shall
be exercisable later than the tenth (10th) anniversary date of its grant; and,
provided further, that the term of an SAR (other than a Corresponding SAR
granted in relation to an ISO) shall, unless the Committee determines otherwise,
automatically be extended if exercise at the end of the original term would
violate Applicable Law, but such extension may not exceed thirty (30) days from
the expiration of the period during which exercise is prohibited, and any such
extension must be in accordance with Reg. Section 1.409A-1(b)(5)(v)(C)(1). An
SAR that is granted as a Corresponding SAR shall have the same duration as the
Option to which it relates.

10

--------------------------------------------------------------------------------




          7.3 Exercise of SAR.

       (a)        General. An SAR may be exercised in whole at any time or in
part from time to time and at such times and in compliance with such
requirements as the Committee shall determine (subject to the provisions of
Section 7.3(b) herein); provided, however, that a Corresponding SAR that is
related to an Incentive Stock Option may be exercised only to the extent that
the related Option is exercisable and only when the Fair Market Value of the
Shares exceeds the Option Price of the related ISO. An SAR may be exercised with
respect to any number of whole Shares less than the full number of Shares for
which the SAR could be exercised. A partial exercise of an SAR shall not affect
the right to exercise the SAR from time to time in accordance with this Plan and
the applicable Agreement with respect to the remaining Shares subject to the
SAR. The exercise of either an Option or Corresponding SAR shall result in the
termination of the other to the extent of the number of Shares with respect to
which the Option or its Corresponding SAR is exercised.   (b) Vesting
Restrictions. Notwithstanding the provisions of Section 7.3(a), SARs granted to
an Employee under the Plan shall be subject to a minimum vesting period of three
years (which may include installment vesting within such three-year period) or
one year if the vesting is based on performance criteria other than continued
service; provided, however, that (i) the Committee may provide for acceleration
of vesting of all or a portion of an SAR in the event of a Participant’s death,
Disability or Retirement, or upon the occurrence of a Change in Control of the
Company; (ii) the Committee may provide for the grant of an SAR without a
minimum vesting period or may accelerate the vesting of all or a portion of an
SAR for any reason, but only with respect to Awards for no more than an
aggregate of ten percent (10%) of the total number of Shares authorized for
issuance under the Plan pursuant to Section 4.1 herein (and including in the
calculation of whether such ten percent (10%) threshold has been met any Awards
granted to Employees without minimum vesting periods pursuant to subpart (ii) of
Section 6.5(b) or subpart (ii) of Section 8.2(b) herein), upon such terms and
conditions as the Committee shall determine; and (iii) the Committee also may
provide for the grant of SARs that have different vesting terms in the case of
SARs that are substituted for other equity awards in connection with mergers,
consolidations or other similar transactions, SARs that are granted as an
inducement to be employed by the Company or an Affiliate or to replace forfeited
awards from a former employer, or SARs that are granted in exchange for foregone
cash compensation.

          7.4 Determination of Payment of Cash and/or Shares Upon Exercise of
SAR. At the Committee’s discretion, the amount payable as a result of the
exercise of an SAR may be settled in cash, Shares or a combination of cash and
Shares.

          7.5 Nontransferability. SARs granted under the Plan shall be
nontransferable except by will or by the laws of intestate succession, except
for transfers without consideration if and to the extent permitted by the
Committee in a manner consistent with the registration provisions of the
Securities Act. Except as may be permitted by the preceding sentence, during the
lifetime of the Participant to whom an SAR is granted, the SAR may be exercised
only by the Participant. No right or interest of a Participant in any SAR shall
be liable for, or subject to any lien, obligation or liability of such
Participant. A Corresponding SAR shall be subject to the same restrictions on
transfer as the Option to which it relates.

          7.6 Shareholder Rights. No Participant shall have any rights as a
shareholder with respect to Shares subject to an SAR until the issuance of
Shares (if any) to the Participant pursuant to the exercise of such SAR.

          7.7 Post-Termination Rights; Forfeiture. The Committee shall determine
the extent, if any, to which a Participant may have the right to exercise an SAR
following termination of the Participant’s employment or service with the
Company or an Affiliate or whether such SAR shall be forfeited in whole or in
part upon such termination. Such rights, if any, shall be determined in the sole
discretion of the Committee, shall be stated in the individual Agreement, need
not be uniform among all SARs issued pursuant to this Plan, and may reflect
distinctions based on the reasons for termination of employment or service or
for other reasons.

11

--------------------------------------------------------------------------------




ARTICLE 8. RESTRICTED STOCK AWARDS; RESTRICTED STOCK UNITS; STOCK AWARDS

          8.1 Grants. The Committee may from time to time in its discretion
grant Restricted Stock Awards, Restricted Stock Units and Stock Awards to
Participants and may determine the number of Shares (if any) to be subject to
such Awards. Restricted Stock Awards and Stock Awards shall be payable in
Shares. Restricted Stock Units shall be payable in cash or Shares, or partly in
cash and partly in Shares, in accordance with the terms of the Plan and the
discretion of the Committee. The Committee shall determine the terms and
conditions of, and the amount of payment, if any, to be made by the Participant
for Shares subject to, a Restricted Stock Award, Restricted Stock Unit or Stock
Award. A grant of such an Award may, in addition to other conditions, require
the Participant to pay for such Shares, but the Committee may establish a price
below Fair Market Value at which the Participant can purchase the Shares. Each
grant of a Restricted Stock Award, Restricted Stock Unit or Stock Award shall be
evidenced by an Agreement containing such terms and conditions not inconsistent
with the Plan as the Committee shall determine to be appropriate in its sole
discretion. Subject to adjustments under the principles set forth in Section 4.4
above, the maximum number of Shares subject to a Restricted Stock Award,
Restricted Stock Unit and/or Stock Award which can be granted under the Plan
during any calendar year to any individual is 1,000,000 Shares (or, with respect
to any Restricted Stock Units settled in cash, the Fair Market Value thereof
determined at the time the Award is granted).

          8.2 Restricted Period; Lapse of Restrictions.

       (a)        General. At the time a Restricted Stock Award or a Restricted
Stock Unit is granted, the Committee shall establish a period or periods of time
(the “Restricted Period”) and other terms and conditions, if any, applicable to
such grant (subject to the provisions of Section 8.2(b) herein). Subject to the
other provisions of this Article 8, at the end of the Restricted Period and upon
satisfaction of such other terms and conditions as may be established by the
Committee, such restrictions shall lapse and the Restricted Stock Award or
Restricted Stock Unit shall vest in the Participant.   (b) Vesting Restrictions.
Notwithstanding the provisions of Section 8.2(a), Restricted Stock Awards and
Restricted Stock Units granted to an Employee under the Plan shall be subject to
a minimum vesting period of three years (which may include installment vesting
within such three-year period) or one year if the vesting is based on
performance criteria other than continued service; provided, however, that (i)
the Committee may provide for acceleration of vesting of all or a portion of a
Restricted Stock Award or Restricted Stock Unit in the event of a Participant’s
death, Disability or Retirement, or upon the occurrence of a Change in Control
of the Company; (ii) the Committee may provide for the grant of Restricted Stock
Awards or Restricted Stock Units without a minimum vesting period or may
accelerate the vesting of all or a portion of a Restricted Stock Award or
Restricted Stock Unit for any reason, but only with respect to Awards for no
more than an aggregate of ten percent (10%) of the total number of Shares
authorized for issuance under the Plan pursuant to Section 4.1 herein (and
including in the calculation of whether such ten percent (10%) threshold has
been met any Awards granted to Employees without minimum vesting periods
pursuant to subpart (ii) of Section 6.5(b) or subpart (ii) of Section 7.3(b)
herein), upon such terms and conditions as the Committee shall determine; and
(iii) the Committee also may provide for the grant of Restricted Stock Awards
and/or Restricted Stock Units that have different vesting terms in the case of
Restricted Stock Awards and/or Restricted Stock Units that are substituted for
other equity awards in connection with mergers, consolidations or other similar
transactions, Restricted Stock Awards or Restricted Stock Units that are granted
as an inducement to be employed by the Company or an Affiliate or to replace
forfeited awards from a former employer, or Restricted Stock Awards or
Restricted Stock Units that are granted in exchange for foregone cash
compensation.   (c) Forfeiture. Except as otherwise provided in the Plan or an
Agreement or determined by the Committee, if the employment or service of a
Participant shall be terminated for any reason (whether by the Company or the
Participant and whether voluntary or involuntary) and all or any part of a
Restricted Stock Award, Restricted Stock Unit or Stock Award has not vested or
been earned

12

--------------------------------------------------------------------------------




                  pursuant to the terms of the Plan and Agreement, such Award,
to the extent not then vested or earned, shall be forfeited immediately upon
such termination and the Participant shall have no further rights with respect
thereto.

          8.3 Rights of Holder; Limitations Thereon.

       (a)        Upon the grant of a Restricted Stock Award, a stock
certificate (or certificates) representing the number of Shares of Restricted
Stock granted to the Participant may be registered in the Participant’s name and
held in custody by the Company or a bank selected by the Committee for the
Participant’s account. Following such registration, unless the Committee
determines otherwise, the Participant shall have the rights and privileges of a
shareholder as to such Restricted Stock, including the right to vote such
Restricted Stock, except that the right to receive dividends shall be subject to
such restrictions, if any, as may be established by the Committee (or as may
apply under Section 18.17 herein), and except further that, the following
restrictions shall apply:   (i)        The Participant shall not be entitled to
delivery of a certificate until the expiration or termination of the Restricted
Period for the Shares represented by such certificate and the satisfaction of
any and all other terms and conditions prescribed by the Committee;   (ii) None
of the Shares of Restricted Stock may be sold, transferred, assigned, pledged or
otherwise encumbered or disposed of during the Restricted Period and until the
satisfaction of any and all other conditions prescribed by the Committee; and  
(iii) In the event of the forfeiture of any Shares of Restricted Stock, such
forfeited Shares shall be transferred to the Company without further action by
the Participant and shall, in accordance with Section 4.1, again be available
for grant under the Plan. If the Participant paid any amount for the Shares of
Restricted Stock that are forfeited, then, unless the Committee determines
otherwise, the Company shall pay the Participant the lesser of the Fair Market
Value of the Shares on the date they are forfeited or the amount paid by the
Participant.   (b) Unless the Committee determines otherwise, (i) a Participant
who is granted a Restricted Stock Unit shall have none of the rights of a
shareholder with respect to any Shares underlying such Award unless and until
the Shares (or portion thereof) are delivered to him, and (ii) a certificate or
certificate representing Shares issuable pursuant to a Restricted Stock Unit (to
the extent the RSU is settled in Shares) shall be issued in the name of the
Participant promptly after the Award (or portion thereof) has vested and is
distributable.   (c) With respect to any Shares received as a result of
adjustments under Section 4.4 hereof and any Shares received with respect to
dividends declared on Shares subject to a Restricted Stock Award or Restricted
Stock Unit, the Participant shall have the same rights and privileges, and be
subject to the same restrictions, as are set forth in this Article 8, unless the
Committee determines otherwise.

          8.4 Delivery of Unrestricted Shares. Upon the expiration or
termination of the Restricted Period for any Shares of Restricted Stock or
Shares issuable pursuant to a Restricted Stock Unit (to the extent the RSU is
settled in Shares) and the satisfaction of any and all other terms and
conditions prescribed by the Committee, the restrictions applicable to such
Shares shall lapse and a stock certificate for the number of Shares subject to
the Award with respect to which the restrictions have lapsed shall be delivered
to the Participant, free of all such restrictions except any that may be imposed
by Applicable Law or any applicable agreement. Concurrently with the delivery of
a certificate for such Shares, the holder shall be required to pay an amount
necessary to satisfy any applicable federal, state, local, and foreign tax
requirements as set out in Article 16 below.

          8.5 Nonassignability. Unless the Committee determines otherwise, no
grant of, nor any right or interest of a Participant in or to, any Restricted
Stock Award or Restricted Stock Unit or in any instrument evidencing any grant
of such an Award may be assigned, encumbered or transferred except, in the event
of the death of a Participant, by will or the laws of intestate succession.

13

--------------------------------------------------------------------------------




          8.6 Stock Awards. Subject to the Plan terms, the Committee may grant
Stock Awards to Participants upon such terms and conditions as it shall
determine. Without limiting the foregoing, Stock Awards may be granted as
additional compensation for services or may be granted in lieu of cash or other
compensation to which a Participant may be entitled and may, but are not
required to, be subject to vesting or other conditions. Upon the grant of a
Stock Award, Shares shall be issued to the Participant not later than March 15
of the year following the year in which the Stock Award is granted (or shall
otherwise be distributed in a manner intended to be exempt from, or compliant
with, Code Section 409A if and to the extent applicable).

ARTICLE 9. PERFORMANCE AWARDS

          9.1 Grants. The Committee may designate Participants to whom
Performance Awards will be granted from time to time and specify the number of
Shares, if any, covered by the Award. Performance Awards may be in the form of
Performance Unit Awards and/or Performance Share Awards. Subject to adjustments
under the principles set forth in Section 4.4 above, the maximum number of
Shares subject to Performance Awards which can be granted under the Plan during
any calendar year to any individual is 1,000,000 Shares (or, with respect to
Performance Awards settled in cash, the Fair Market Value thereof determined at
the time the Award is granted).

          9.2 Earning the Award; Forfeiture. A Performance Award, or portion
thereof, will be earned, and the Participant will be entitled to receive Shares,
a cash payment or a combination thereof (as determined by the Committee), only
upon the achievement by the Participant, the Company, or a Parent, Subsidiary or
other Affiliate (or divisions or business units thereof) of such performance
objectives as the Committee, in its discretion, shall prescribe. Except as
otherwise provided in the Plan or an Agreement or determined by the Committee,
if the employment or service of a Participant shall be terminated for any reason
(whether by the Company or the Participant and whether voluntary or involuntary)
and all or any part of a Performance Award has not vested or been earned
pursuant to the terms of the Plan and Agreement, such Award, to the extent not
then vested or earned, shall be forfeited immediately upon such termination and
the Participant shall have no further rights with respect thereto.

          9.3 Payment. In the discretion of the Committee, the amount payable
when a Performance Award is earned may be settled in cash, Shares or a
combination of cash and Shares. In the case of Performance Awards denominated in
Shares, the aggregate Fair Market Value of the Shares received by the
Participant, together with any cash paid to the Participant, shall be equal to
the aggregate Fair Market Value of the number of Shares earned with respect to
the Award, determined as of the date the Award is earned.

          9.4 Shareholder Rights. No Participant shall have, as a result of
receiving a Performance Award, any rights as a shareholder until and to the
extent that the Performance Awards are earned and Shares are transferred to such
Participant. After a Performance Award is earned and to the extent paid in
Shares, a Participant will have all the rights of a shareholder with respect to
the Shares so awarded; provided that the restrictions of any agreement shall, if
applicable, continue to apply.

          9.5 Nonassignability. Unless the Committee determines otherwise, no
grant of, nor any right or interest of a Participant in or to, any Performance
Award or in any instrument evidencing any grant of such an Award may be
assigned, encumbered or transferred except, in the event of the death of a
Participant, by will or the laws of intestate succession.

ARTICLE 10. PHANTOM STOCK AWARDS

          10.1 Grants. The Committee may designate Participants to whom Phantom
Stock Awards will be granted from time to time and specify the number of Shares,
if any, covered by the Award. Subject to adjustments under the principles set
forth in Section 4.4 above, the maximum number of Shares subject to Phantom
Stock Awards which can be granted under the Plan during any calendar year to any
individual is 1,000,000 Shares (or, with respect to Phantom Stock Awards settled
in cash, the Fair Market Value thereof determined at the time the Award is
granted).

          10.2 Earning the Award; Forfeiture. A Phantom Stock Award, or portion
thereof, will be earned, and the Participant will be entitled to receive Shares,
a cash payment or a combination thereof (as determined by the Committee), only
upon the achievement by the Participant of such terms and conditions as the
Committee, in its discretion, shall prescribe. Except as otherwise provided in
the Plan or an Agreement or determined by the Committee, if the employment or
service of a Participant shall be terminated for any reason (whether by the
Company

14

--------------------------------------------------------------------------------




or the Participant and whether voluntary or involuntary) and all or any part of
a Phantom Stock Award has not vested or been earned pursuant to the terms of the
Plan and Agreement, such Award, to the extent not then vested or earned, shall
be forfeited immediately upon such termination and the Participant shall have no
further rights with respect thereto.

          10.3 Payment. Upon vesting of all or a part of a Phantom Stock Award
and satisfaction of such other terms and conditions as may be established by the
Committee, the Participant shall be entitled to a payment of an amount equal to
the Fair Market Value of one Share with respect to each such Phantom Stock unit
which has vested and is payable. Payment may be made, in the discretion of the
Committee, in cash or in Shares valued at their Fair Market Value on the
applicable vesting date or dates (or other date or dates determined by the
Committee), or in a combination thereof.

          10.4 Shareholder Rights. No Participant shall have, as a result of
receiving a Phantom Stock Award, any rights as a shareholder until and to the
extent that the Phantom Stock Awards are earned and Shares are transferred to
such Participant. After a Phantom Stock Award is earned and to the extent paid
in Shares, a Participant will have all the rights of a shareholder with respect
to the Shares so awarded; provided that the restrictions of any agreement shall,
if applicable, continue to apply.

          10.5 Nonassignability. Unless the Committee determines otherwise, no
grant of, nor any right or interest of a Participant in or to, any Phantom Stock
Award or in any instrument evidencing any grant of such an Award may be
assigned, encumbered or transferred except, in the event of the death of a
Participant, by will or the laws of intestate succession.

ARTICLE 11. BENEFICIARY DESIGNATION

     The Committee may permit a Participant under the Plan, from time to time,
to name any beneficiary or beneficiaries (who may be named contingently or
successively) to whom any benefit under the Plan is to be paid in case of his or
her death before he or she receives any or all of such benefit. Each such
designation shall revoke all prior designations by the same Participant, shall
be in a form and subject to any conditions prescribed by the Company and shall
be effective only when filed by the Participant, in writing, with the Company
during the Participant’s lifetime. A beneficiary or other person claiming any
rights pursuant to the Plan is subject to all terms and conditions of the Plan
and any Agreement applicable to the Participant, except to the extent that the
Plan and/or Agreement provide otherwise, and to any additional restrictions
deemed necessary or appropriate by the Committee. In the absence of any such
designation, benefits remaining unpaid at the Participant’s death shall be paid
to the Participant’s estate, unless the Committee determines otherwise. If
required, the spouse of a married Participant domiciled in a community property
jurisdiction shall join in any designation of a beneficiary or beneficiaries
other than the spouse.

ARTICLE 12. DEFERRALS

     The Committee may (subject to any Code Section 409A considerations) permit
or require a Participant to defer such Participant’s receipt of Shares, cash or
other benefits that would otherwise be due to such Participant by virtue of any
Award. Any such deferrals shall be subject to such terms and conditions as may
be established by the Committee and to any applicable Code Section 409A
requirements.

ARTICLE 13. RIGHTS OF PARTICIPANTS

          13.1 No Right to Employment or Service. Nothing in the Plan or an
Agreement shall interfere with or limit in any way the right of the Company or
an Affiliate to terminate any Participant’s employment by, or performance of
services for, the Company or an Affiliate at any time, nor confer upon any
Participant any right to continue in the employ or service of the Company or an
Affiliate. For purposes of the Plan, transfer of employment of a Participant
between the Company and any one of its Affiliates (or between Affiliates) shall
not be deemed a termination of employment.

          13.2 Participation. No Employee shall have the right to be selected to
receive an Award under this Plan, or, having been so selected, to be selected to
receive a future Award. The Committee shall have no obligation to treat
Participants or Awards uniformly.

15

--------------------------------------------------------------------------------




ARTICLE 14. CHANGE IN CONTROL

          14.1 Definition. For purposes of the Plan, unless an Agreement
provides otherwise, a “Change in Control” means any of the following events:

       (a)        The acquisition (other than from the Company) by any Person of
Beneficial Ownership of fifty percent (50%) or more of the combined voting power
of the Company’s then outstanding voting securities; provided, however, that for
purposes of this Section 14.1, Person shall not include any person who on the
Effective Date owns 25% or more of the Company’s outstanding securities, and a
Change in Control shall not be deemed to occur solely because fifty percent
(50%) or more of the combined voting power of the Company’s then outstanding
securities is acquired by (i) a trustee or other fiduciary holding securities
under one or more employee benefit plans maintained by the Company or any of its
Affiliates, or (ii) any corporation, which, immediately prior to such
acquisition, is owned directly or indirectly by the shareholders of the Company
in the same proportion as their ownership of stock in the Company immediately
prior to such acquisition.   (b) The consummation of (i) a merger, consolidation
or similar transaction involving the Company if the shareholders of the Company,
immediately after such transaction, do not, as a result of such transaction,
own, directly or indirectly, more than fifty percent (50%) of the combined
voting power of the then outstanding voting securities of the corporation
resulting from such transaction in substantially the same proportion as their
ownership of the combined voting power of the voting securities of the Company
outstanding immediately before such transaction, or (ii) a complete liquidation
or dissolution of the Company, or (iii) the sale or other disposition of all or
substantially all of the assets of the Company.   (c) A change in the
composition of the Board during any twenty-four (24)-month period such that the
individuals who, as of the first date of such period, constitute the Board (such
Board shall be hereinafter referred to as the “Incumbent Board”) cease for any
reason to constitute at least a majority of the Board; provided, however, for
purposes of this Section 14.1 that any individual who becomes a member of the
Board during any such twenty-four (24)-month period whose election or nomination
for election by the Company’s shareholders was approved by a vote of at least a
majority of those individuals who are members of the Board and who were also
members of the Incumbent Board (or deemed to be such pursuant to this proviso)
shall be considered as though such individual were a member of the Incumbent
Board; but, provided, further, that any such individual whose initial assumption
of office occurs as a result of either an actual or threatened election contest
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board, shall not be so considered as a member
of the Incumbent Board.

          14.2 Effect of Change in Control. The Committee shall have discretion
to determine at any time the effect, if any, on an Award, including but not
limited to the vesting, earning and/or exercisability of an Award (in whole or
in part), in the event of a Change in Control. Without limiting the effect of
the foregoing, the Committee’s discretion shall include, but shall in no way be
limited to, the discretion to determine with respect to all or any portion of an
Award that (a) the Award shall vest, be earned and/or become exercisable upon a
Change in Control, (b) vesting, earning and/or exercisability of the Award shall
accelerate upon a Change in Control, (c) exercise of the Award must occur, if at
all, within time period(s) specified by the Committee, after which time
period(s) the Award shall, unless the Committee determines otherwise, terminate,
(d) the Award shall be assumed or substituted for another award, (e) the Award
shall be cancelled without the payment of consideration, (f) the Award shall be
cancelled in exchange for a cash payment or other consideration in an amount
determined by the Committee, (g) the Award shall be subject to such treatment
(including but not limited to cancellation, cashout, assumption or substitution)
as is provided under the terms of the agreement or other instrument establishing
terms of the Change in Control transaction (e.g., a merger agreement); and/or
(h) other actions (or no action) shall be taken with respect to the Award. The
Committee also has discretion to determine that acceleration or any other effect
of a Change in Control on an Award shall be subject to

16

--------------------------------------------------------------------------------




both the occurrence of a Change in Control event and termination of employment
or service of the Participant upon such terms and conditions as may be
established by the Committee. Any such determinations of the Committee may be,
but shall not be required to be, stated in an individual Agreement.

ARTICLE 15. AMENDMENT, MODIFICATION AND TERMINATION

          15.1 Plan Amendment, Modification and Termination. The Board may, at
any time and from time to time, alter, amend, suspend or terminate the Plan in
whole or in part; provided, that (a) approval of an amendment to the Plan by the
shareholders of the Company shall be required to the extent, if any, that
shareholder approval of such amendment is required by Applicable Law or
otherwise deemed advisable by the Board; and (b) shareholder approval shall be
required to modify the shareholder approval requirements of Section 3.5 related
to Option and SAR repricings.

          15.2 Award Amendment, Modification and Termination. Except as
otherwise provided in Section 15.3 herein, no termination, amendment or
modification of the Plan or an outstanding Award shall adversely affect in any
material way any outstanding Award without the written consent of the
Participant holding such Award.

          15.3 Amendments to Comply with Applicable Law, Etc. Notwithstanding
Section 15.1 and Section 15.2 herein, the following provisions shall apply:

       (a)        The Committee shall have unilateral authority to amend the
Plan and any Award (without Participant consent) to the extent necessary to
comply with Applicable Law or changes to Applicable Law (including but in no way
limited to Code Section 409A, Code Section 422 and federal securities laws).  
(b) The Committee shall have unilateral authority to make adjustments to the
terms and conditions of Awards in recognition of unusual or nonrecurring events
affecting the Company or any Affiliate, or the financial statements of the
Company or any Affiliate, or of changes in Applicable Law, or accounting
principles, if the Committee determines that such adjustments are appropriate in
order to prevent dilution or enlargement of the benefits or potential benefits
intended to be made available under the Plan or necessary or appropriate to
comply with applicable accounting principles or Applicable Law.

ARTICLE 16. WITHHOLDING

          16.1 Tax Withholding. The Company shall have the power and the right
to deduct or withhold, or require a Participant to remit to the Company, an
amount sufficient to satisfy federal, state, local and foreign taxes (including
but not limited to the Participant’s FICA obligation) required by law to be
withheld with respect to any taxable event arising in connection with an Award
under this Plan.

          16.2 Share Withholding. With respect to withholding required upon the
exercise of Options, or upon any other taxable event arising as a result of
Awards granted hereunder which are to be paid in the form of Shares,
Participants may elect, subject to the approval of (and any conditions
established by) the Committee, to satisfy the withholding requirement, in whole
or in part, by having the Company withhold Shares having a Fair Market Value on
the date the tax is to be determined equal to (but not in excess of) the minimum
statutory total tax which could be imposed on the transaction. In addition,
Participants may elect, subject to the approval of (and any conditions
established by) the Committee, to satisfy tax withholding requirements by
tendering Shares to the Company. All elections shall be irrevocable, made in
writing, signed by the Participant, and elections by Insiders shall additionally
comply with all legal requirements applicable to Share transactions by such
Participants.

ARTICLE 17. INDEMNIFICATION

     Each person who is or shall have been a member of the Committee or the
Board shall be indemnified and held harmless by the Company against and from any
loss, cost, liability or expense that may be imposed upon or reasonably incurred
by him or her in connection with or resulting from any claim, action, suit or
proceeding to which he or she may be a party or in which he or she may be
involved by reason of any action taken or failure to act under the Plan and
against and from any and all amounts paid by him or her in settlement thereof,
with the Company’s approval, or paid by him or her in satisfaction of any
judgment in any such action, suit or proceeding against him or her, provided he
or she shall give the Company an opportunity, at its own expense, to handle and
defend the same

17

--------------------------------------------------------------------------------




before he or she undertakes to handle and defend it on his or her own behalf.
The foregoing right of indemnification shall be in addition to any other rights
of indemnification to which such persons may be entitled under the Company’s
articles of incorporation or bylaws, as a matter of law, or otherwise, or any
power that the Company may have to indemnify them or hold them harmless.

ARTICLE 18. ADDITIONAL PROVISIONS

          18.1 Gender and Number. Except where otherwise indicated by the
context, any masculine term used herein shall also include the feminine, the
plural shall include the singular and the singular shall include the plural.

          18.2 Severability. If any provision of the Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.

          18.3 Compliance with Applicable Law. The Company may impose such
restrictions on Awards, Shares and any other benefits underlying Awards
hereunder as it may deem advisable, including without limitation restrictions
under the federal securities laws, the requirements of any securities exchange
or similar organization and any blue sky, state or foreign securities laws
applicable to such securities. Notwithstanding any other Plan provision to the
contrary, the Company shall not be obligated to issue, deliver or transfer
Shares under the Plan, make any other distribution of benefits under the Plan,
or take any other action, unless such delivery, distribution or action is in
compliance with Applicable Law (including but not limited to the requirements of
the Securities Act). The Company will be under no obligation to register Shares
or other securities with the Securities and Exchange Commission or to effect
compliance with the exemption, registration, qualification or listing
requirements of any state or foreign securities laws, securities exchange or
similar organization, and the Company will have no liability for any inability
or failure to do so. The Company may cause a restrictive legend or legends to be
placed on any certificate issued pursuant to an Award hereunder in such form as
may be prescribed from time to time by Applicable Law or as may be advised by
legal counsel.

          18.4 Section 16 Compliance. To the extent applicable, with respect to
Insiders, transactions under this Plan are intended to comply with all
applicable conditions of Rule 16b-3 or its successors under the Exchange Act. To
the extent any provision of the Plan or action by the Committee fails to so
comply, it shall be deemed null and void, to the extent permitted by Applicable
Law and deemed advisable by the Committee.

          18.5 Governing Law. To the extent not preempted by federal law, the
Plan, and all Agreements hereunder, shall be construed in accordance with and
governed by the laws of the State of North Carolina, without regard to the
principles of conflicts of laws.

          18.6 Code Section 409A. Notwithstanding any other provision in the
Plan or an Agreement to the contrary, if and to the extent that Code Section
409A is deemed to apply to the Plan or any Award, it is the general intention of
the Company that the Plan and all such Awards shall, to the extent practicable,
comply with, or be exempt from, Code Section 409A, and the Plan and any such
Award shall, to the extent practicable, be construed in accordance therewith.
Deferrals of Shares, cash or any other benefit issuable pursuant to an Award
otherwise exempt from Code Section 409A in a manner that would cause Code
Section 409A to apply shall not be permitted unless such deferrals are in
compliance with, or exempt from, Code Section 409A. In the event that the
Company (or a successor thereto) has any stock which is publicly traded on an
established securities market or otherwise, distributions that are subject to
Code Section 409A to any Participant who is a “specified employee” (as defined
under Code Section 409A) upon a separation from service may only be made
following the expiration of the six-month period after the date of separation
from service (with such distributions to be made during the seventh month
following separation of service), or, if earlier than the end of the six-month
period, the date of death of the specified employee, or as otherwise permitted
under Code Section 409A. Without in any way limiting the effect of any of the
foregoing, (i) in the event that Code Section 409A requires that any special
terms, provisions or conditions be included in the Plan or any Agreement, then
such terms, provisions and conditions shall, to the extent practicable, be
deemed to be made a part of the Plan or Agreement, as applicable, and (ii) terms
used in the Plan or an Agreement shall be construed in accordance with Code
Section 409A if and to the extent required. Further, in the event that the Plan
or an Agreement

18

--------------------------------------------------------------------------------




shall be deemed not to comply with Code Section 409A, then neither the Company,
the Board, the Committee nor its or their designees or agents shall be liable to
any Participant or other person for actions, decisions or determinations made in
good faith.

          18.7 Shareholder Approval. The Plan is subject to approval by the
shareholders of the Company, which approval must occur, if at all, within 12
months of the Effective Date of the Plan. Awards granted prior to such
shareholder approval shall be conditioned upon and shall be effective only upon
approval of the Plan by such shareholders on or before such date.

          18.8 Compliance With Code Section 162(m). At all times when the
Committee determines that compliance with Code Section 162(m) is required or
desired, Awards granted under this Plan to Covered Employees shall comply with
the requirements of Code Section 162(m). In addition, in the event that changes
are made to Code Section 162(m) to permit greater flexibility with respect to
any Award or Awards under the Plan, the Committee may, subject to this Article
18.8, make any adjustments it deems appropriate.

     The payment of any Award that is intended to qualify for the
“performance-based compensation” exception under Code Section 162(m) shall be
made only upon certification by the Committee of the attainment, over a
performance period established by the Committee, of any one or more quantifiable
performance targets, which have been established by the Committee on a
corporate, divisional, business unit and/or individual basis in accordance with
Code Section 162(m) requirements. Such targets may be either absolute or
relative and, with respect to compensation payable to Covered Employees that is
intended to quality as “performance-based compensation” under Code Section
162(m), shall be based on one or more of the following: earnings, earnings per
share, earnings before interest, taxes and depreciation and amortization
(EBITDA), revenue, growth in earnings per share, achievement of annual operating
profit plans, operating profit margin, return on equity performance, total
shareholder return, stock price, system-wide sales, same store sales, customer
satisfaction, store income as a percentage of sales, comparable store sales
growth, number of new store operating weeks, achievement of new store sales
standards, return on assets, general administrative expenses as a percentage of
revenue, or aging of accounts receivable. The specific performance targets for
each participating executive officer shall be established in writing by the
Committee within 90 days after the commencement of the fiscal year (or within
such other time period as may be required by Code Section 162(m)) to which the
performance target relates. The performance target shall be established in such
a manner that a third party having knowledge of the relevant facts could
determine whether the performance goal has been met. The performance targets for
any Awards may be adjusted or modified due to extraordinary items, transactions,
events or developments, or in recognition of, or in anticipation of, any other
unusual or nonrecurring events affecting the Company or the financial statements
of the Company, or in response to, or in anticipation of, changes in Applicable
Law, accounting principles or business conditions, in each case as determined by
the Committee (subject to any Code Section 162(m) restrictions applicable to
Covered Employees for compensation that is intended to qualify as
“performance-based compensation” under Code Section 162(m)).

          18.9 Unfunded Plan; No Effect on Other Plans.

       (a)        The Plan shall be unfunded, and the Company shall not be
required to create a trust or segregate any assets that may at any time be
represented by Awards under the Plan. The Plan shall not establish any fiduciary
relationship between the Company and any Participant or other person. Neither a
Participant nor any other person shall, by reason of the Plan, acquire any right
in or title to any assets, funds or property of the Company or any Affiliate,
including, without limitation, any specific funds, assets or other property
which the Company or any Affiliate, in their discretion, may set aside in
anticipation of a liability under the Plan. A Participant shall have only a
contractual right to Shares or other amounts, if any, payable under the Plan,
unsecured by any assets of the Company or any Affiliate. Nothing contained in
the Plan shall constitute a guarantee that the assets of such entities shall be
sufficient to pay any benefits to any person.

19

--------------------------------------------------------------------------------




       (b)        The amount of any compensation deemed to be received by a
Participant pursuant to an Award shall not constitute compensation with respect
to which any other employee benefits of such Participant are determined,
including, without limitation, benefits under any bonus, pension, profit
sharing, life insurance or salary continuation plan, except as otherwise
specifically provided by the terms of such plan or as may be determined by the
Committee.   (c) The adoption of the Plan shall not affect any other stock
incentive or other compensation plans in effect for the Company or any
Affiliate, nor shall the Plan preclude the Company from establishing any other
forms of stock incentive or other compensation for employees or service
providers of the Company or any Affiliate.

          18.10 Rules of Construction. Headings are given to the sections of
this Plan solely as a convenience to facilitate reference. The reference to any
statute, regulation or other provision of law shall (unless the Committee
determines otherwise) be construed to refer to any amendment to or successor of
such provision of law.

          18.11 Successors and Assigns. The Plan shall be binding upon the
Company, its successors and assigns, and Participants, their executors,
administrators and permitted transferees and beneficiaries.

          18.12 Right of Offset. Notwithstanding any other provision of the Plan
or an Agreement, the Company may (subject to any Code Section 409A
considerations) reduce the amount of any payment or benefit otherwise payable to
or on behalf of a Participant by the amount of any obligation of the Participant
to or on behalf of the Company or an Affiliate that is or becomes due and
payable.

          18.13 Fractional Shares. Except as otherwise provided in an Agreement
or determined by the Committee, (a) the total number of Shares issuable pursuant
to the exercise, vesting or earning of an Award shall be rounded down to the
nearest whole share, and (b) no fractional shares shall be issued. The Committee
may, in its discretion, determine that a fractional share shall be settled in
cash.

          18.14 Uncertificated Shares. Notwithstanding anything in the Plan to
the contrary, to the extent the Plan provides for the issuance of stock
certificates to reflect the issuance of Shares, the issuance may, in the
Company’s discretion, be effected on a non-certificated basis, to the extent not
prohibited by the Company’s articles of incorporation or bylaws or by Applicable
Law (including but not limited to applicable state corporate law and the
applicable rules of any stock exchange on which the Common Stock may be traded).

          18.15 Income and Other Taxes. Participants are solely responsible and
liable for the satisfaction of all taxes and penalties that may arise in
connection with Awards (including any taxes arising under Code Section 409A),
and the Company shall not have any obligation to indemnify or otherwise hold any
Participant harmless from any or all of such taxes.

          18.16 Compliance with Recoupment, Ownership and Other Policies. As a
condition to the grant of an Award or receipt of Shares, cash or any other
benefit thereunder, the Committee may require that a Participant agree to abide
by the Company’s Equity Retention Policy, Compensation Recovery Policy, Stock
Ownership Guidelines and/or other policies, each as in effect from time to time
and to the extent applicable to the Participant. In addition, each Participant
shall be subject to such compensation recovery, recoupment, forfeiture or other
similar provisions as may apply under Applicable Law.

          18.17 Dividends and Dividend Equivalents. The Committee may, in its
discretion, provide that Awards other than Options and SARs earn dividends or
dividend equivalents; provided, however, that dividends and dividend
equivalents, if any, on unearned or unvested performance-based Awards shall not
be paid (even if accrued) unless and until the underlying Award (or portion
thereof) has vested and/or been earned. Such dividends or dividend equivalents
may be paid currently or may be credited to a Participant’s account. Any
crediting of dividends or dividend equivalents may be subject to such additional
restrictions and conditions as the Committee may establish, including
reinvestment in additional Shares or share equivalents. Notwithstanding the
other provisions herein, any dividends or dividend equivalent rights related to
an Award shall be structured in a manner so as to avoid causing the Award and
related dividends or dividend equivalent rights to be subject to Code Section
409A or shall otherwise be structured so that the Award and dividends or
dividend equivalent rights are in compliance with Code Section 409A.

20

--------------------------------------------------------------------------------